        Case: 3:20-cv-00083-jdp Document #: 37 Filed: 03/02/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 ROBERT PIERRE KIDD,

                              Plaintiff,
        v.
                                                                  OPINION and ORDER
 WAUPUN CORRECTIONAL INSTITUTION,
                                                                        20-cv-83-jdp
 BRIAN FOSTER, and
 PROPERTY CORRECTIONAL OFFICER,

                              Defendants.


       Plaintiff Robert Pierre Kidd, appearing pro se, is a prisoner at Waupun Correctional

Institution. Kidd alleges that prison staff ignored danger caused by his seizure disorder and

confiscated some of his property. I dismissed Kidd’s complaint because it violated the Federal

Rules of Civil Procedure. See Dkt. 20. Kidd alleged that an unnamed sergeant refused to address

Kidd’s concern about being placed in an upper-floor cell because of the danger it would pose

to Kidd if he had a seizure while near the stairs or railing. Kidd also alleged that WCI staff

deprived him of a fan and a radio that he had purchased. But different sets of officials were

responsible for the two alleged constitutional violations, so the claims do not belong in the

same lawsuit.

       I directed Kidd to respond by explaining which of his two sets of allegations he wanted

to pursue in the lawsuit. Id. I also directed him to explain precisely who he intends to name as

a defendant in the lawsuit, because his complaint discussed officials who were not named in

the caption. Id. Kidd has filed a series of responses but it’s unclear whether Kidd meant to file

some of them in this case or his other pending lawsuit, No. 18-cv-831-jdp. In the future he
        Case: 3:20-cv-00083-jdp Document #: 37 Filed: 03/02/21 Page 2 of 3




should make sure to include the relevant case number at the top of each of his filings so that

the clerk of court knows which of his cases to docket his filings in.

       In any event, in none of these filings does Kidd choose a set of allegations to pursue.

Instead he initially stated that he wished to close this case. See Dkt. 21, at 4. But he followed

with letters asking to join this case with the ’831 case, seeking to add allegations about being

assaulted by gang members or about funds being taken from his trust fund account, or asking

for the court’s assistance in recruiting him counsel. See Dkts. 23–28; Dkt. 32–35.

       I won’t close the case because it’s clear from Kidd’s more recent submissions that he

wants to continue with it. But I’ve already told Kidd that he cannot join his current allegations

with the ’831 case. Dkt. 20, at 3. I’ll deny Kidd’s requests to amend his complaint to add more

allegations because the new allegations appear to have the same problems under Federal Rule

of Civil Procedure 20 as his original complaint. And I won’t recruit him counsel: as I’ve already

explained to him in the ’831 case, the court will seek to recruit counsel for a pro se litigant only

when the litigant demonstrates that his case is one of those relatively few in which it appears

from the record that the legal and factual difficulty of the case exceeds his ability to prosecute

it. Kidd’s current task—explaining which of the two sets of allegations he wishes to pursue in

this lawsuit and naming the appropriate defendants—is not something that should require the

assistance of counsel.

       I’ll set a final deadline for Kidd to tell the court whether he wishes to proceed with his

claims about (1) placement in an upper-floor cell; or (2) deprivation of property. He should

also explain precisely who he intends to name as a defendant for the lawsuit. If Kidd states that

he wishes to sue certain prison officials, I will amend the caption to include them. If Kidd fails




                                                 2
        Case: 3:20-cv-00083-jdp Document #: 37 Filed: 03/02/21 Page 3 of 3




to properly respond to the order by the deadline set below, the case may be dismissed for his

failure to comply with this court’s orders.



                                              ORDER

       IT IS ORDERED that:

       1. Plaintiff Robert Pierre Kidd’s motions to join this case with his other pending
          lawsuit, Dkt. 32 and Dkt. 33, are DENIED.

       2. Plaintiff’s motions to amend the complaint, Dkt. 24; Dkt. 25; Dkt. 27, are
          DENIED.

       3. Plaintiff’s motions for the court’s assistance in recruiting him counsel, Dkt. 23;
          Dkt. 26; Dkt. 28; Dkt. 34; Dkt. 35, are DENIED without prejudice.

       4. Plaintiff may have until March 18, 2021, to respond to this order as explained
          above.

       Entered March 2, 2021.

                                              BY THE COURT:

                                              /s/
                                              ________________________________________
                                              JAMES D. PETERSON
                                              District Judge




                                                3
